The attachment was issued against Reed, a non-resident, and was levied on land. In his declaration plaintiff alleged, that Reed was indebted to him the sum for which the attachment was issued, for the purchase-money of a number of land lots; that defendant entered into a written contract (set out in the head-note) for the purchase of said land; that plaintiff had fully complied with all the conditions of the same; and that defendant had 'utterly failed to comply therewith, or to pay the purchase money or any of it. There was a verdict for the plaintiff, and defendant’s motion for a new trial was overruled.